Order, Supreme Court, Bronx County (Caesar D. Cirigliano, J.), entered October 31, 2005, which dismissed this proceeding for a writ of habeas corpus challenging the revocation of petitioner’s parole, unanimously affirmed, without costs.
Petitioner failed to exhaust his administrative remedies. The errors he claims were committed at the parole revocation hearing could have been remedied by means of an administrative appeal (People ex rel. Charleston v New York State Div. of Parole, 280 AD2d 348 [2001]). It does not avail petitioner to argue that the alleged errors are of constitutional dimension (see People ex rel. Bratton v Mellas, 28 AD3d 1207, 1207-1208 [2006], lv denied 7 NY3d 705 [2006]). Concur—Saxe, J.P, Friedman, Sweeny, McGuire and Malone, JJ.